Citation Nr: 1412810	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-22 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to October 28, 2010, for the award of service connection for open angle glaucoma (glaucoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for glaucoma effective from October 28, 2010.

In the Veteran's substantive appeal, he requested a personal hearing before the Board.  He subsequently withdrew the request in February 2013; consequently, there are no outstanding hearing requests of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was discharged from active duty service in July 1975.

2.  The RO received a claim of entitlement to service connection for glaucoma on October 28, 2010. 


CONCLUSION OF LAW

An effective date earlier than October 28, 2010, the date of the original claim, for the grant of service connection for glaucoma is not assignable under the law.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.109, 3.157, 3.159, 3.400 (2013); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim.  The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examination, and afforded the Veteran the opportunity to give testimony before the Board, which he withdrew as noted in the Introduction.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that an effective date earlier than October 28, 2010, for the grant of service connection for glaucoma is warranted in this case.  Specifically, he asserts that the grant should be effective as early as August 2008, when he was diagnosed with glaucoma.  See notice of disagreement received in January 2012.   

When an original claim is received within one year after separation from service, disability compensation is awarded for direct service connection on the day following separation from active service or date entitlement arose; otherwise, the effective date of service connection is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110: 38 C.F.R. § 3.400(b)(2).  

While the Veteran has argued that the effective date for the grant of service connection should be as early as 2008, the date is inconsistent with the regulations concerning effective dates for award of compensation.  

At the outset, the Board notes the Veteran filed a claim for an eye condition in May 1976, which was denied by a  March 1977 rating decision.  The Veteran filed a notice of disagreement in August 1977 and a statement of the case was issued in April 1978.  He did not perfect an appeal of the decision.  38 C.F.R. § 20.302(b).

The RO received a claim of entitlement to service connection for iritis (eye condition) in December 1978, which was denied by a March 1979 rating decision. The Veteran was notified of the denial and his appellate rights by letter dated in April 1979.  He did not appeal the decision.   Thus, the March 1979 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  20.302, 20.1103.  A claimant may reopen a finally adjudictated claim by submitting new and material evidence.  38 C.F.R. § 3.156.  

The Veteran filed his claim of service connection for glaucoma on October 28, 2010.  The Board is not considering this a request to reopen a previously denied claim of entitlement of service connection for an eye condition/iritis, and consequently whether or not new and material evidence was submitted to reopen such a claim, as the claim for glaucoma was not previously considered.  Glaucoma was diagnosed in 1989, after the March 1979 rating decision became final.  "A newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, can not be the same claim when it has not been previously considered."  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir 1996).  Thus, the claim for glaucoma is considered an original claim.

In the instant case, the Veteran served on active duty from July 1973 to July 1975.   As noted above, the Veteran filed his original claim for service connection glaucoma on October 28, 2010.  See Report of Contact dated October 28, 2010.   

The Veteran has been awarded service connection for glaucoma beginning on October 28, 2010.  This was the date of his original claim and there is no legal basis for awarding an effective date for service connection prior to the date of the claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

The record does not contain evidence of the Veteran having filed a claim for glaucoma prior to October 28, 2010.  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. 
§ 3.1(p).  

The law generally requires VA to give a sympathetic reading to the Veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).  

Nevertheless, it is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Criswell v. Nicholson, 
20 Vet. App. 501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155 (a) (stating that an informal claim must identify the benefit sought); 38 C.F.R. § 3.1(p) (defining "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit").  

In the instant case, the Veteran does not contend, nor does the record support a finding, that he filed either a formal or informal claim prior to October 28, 2010, for glaucoma.  

In fact, while glaucoma has been shown as early as 1989, there was no competent evidence of record showing a relationship between glaucoma and the service-connected hypertension until VA examination in April 2011, after the claim was filed.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability which is proximately due to or the result of a service-connected disease or injury shall also be service-connected.  38 C.F.R. § 3.310.

Service connection for hypertension has been in effect from June 1978.  Service connection is not in effect for diabetes mellitus.  After VA examination in April 2011, the examiner opined both etiological factors (systemic hypertension and diabetes) have contributed significantly to the Veteran's glaucoma disease process and each have been present over 30 years.  The examiner determined it was not possible to determine if one or the other was the primary factor as each had a significant impact.  Based on this opinion, the RO resolved reasonable doubt in the Veteran's favor, and awarded service connection for glaucoma associated with hypertension.

Thus, the requirements for establishing service connection on a secondary causation basis were not met until after the date of claim, when the nexus opinion was obtained.  38 C.F.R. §§ 3.303, 3.310.  

As noted previously, since the original claim was not received within one year after separation from service, disability compensation is awarded effective the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(emphasis added).  The RO awarded service connection effective the date of claim, which is later than the date of diagnosis.  

The Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal.  

Entitlement to an effective date earlier than October 28, 2010, for the grant of service connection for glaucoma is precluded as a matter of law.   See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400; see also Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  



ORDER


Entitlement to an effective date prior to October 28, 2010, for the award of service connection for glaucoma is denied.


____________________________________________
MILO H. HAWLEYY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


